AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                  for the_                             EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
           VENERANDA B., o/b/o AGB, a minor
                                                                                                        Mar 13, 2020
                     child.,                                                                                  SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5074-EFS
          ANDREW M. SAUL, the Commissioner                           )
                 of Social Security.                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED. The Commissioner’s Motion for Summary
’
              Judgment, ECF No. 12, is DENIED. JUDGMENT is entered in favor of Plaintiff REVERSING and REMANDING the
              matter to the Commissioner of Social Security for further proceedings consistent with this recommendation pursuant to
              sentence four of 42 U.S.C. § 405(g).


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                  Edward F. Shea                             on motions for
      summary judgment.


Date: March 13, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
